MORRIS SHEPPARD ARNOLD, Circuit Judge,
concurring.
I concur in the result that the court reaches in this case, but not in the court’s *934reasoning. I would hold that because Mr. Zenanko had alternative means available to him to gain access to the courts, he cannot show actual injury to his constitutional rights. This way of resolving the matter is, it seems to me, preferable, because it does not involve the need to weigh Mr. Zenanko’s rights against countervailing “interests” of the government. That is not a road that I think we should travel down, if we ever should, in circumstances in which it is not necessary to do so.